PER CURIAM.
This is a motion to dismiss an appeal from a decree of distribution, upon the ground that the transcript has not been filed within the time prescribed by the rules of this court. A motion to dismiss an appeal upon this ground must be based upon a certificate of the clerk of the trial court, certifying the facts required by rule 4 of this court.1 The certificate relied upon in this ease does not meet the requirements of the rule. Let the motion to dismiss the appeal be denied without prejudice.